The suit was brought against the sheriff and his sureties, for the escape of one Eure, who had been arrested by the defendant Eure on aca. sa. The plaintiff proved the bond declared on, showed in evidence a judgment at his instance against said Eure — a ca sa. corresponding with the judgment — an arrest by the sheriff under the ca sa., and a subsequent escape. There was evidence on the part of the defendants that Eure, the defendant in the ca. sa., was at the time of such escape, and has been ever since, wholly insolvent. A verdict was permitted to pass for the amount of principal, interest, and costs of the judgment, subject to the opinion of the court whether more than     (321) nominal damages could be recovered, with leave to the court to *Page 246 
set aside the verdict if he should be of opinion with the defendants, or to direct a verdict for nominal damages; and that the plaintiff be permitted to submit to a nonsuit.
On consideration of the question reserved, the court ordered the verdict to be reduced to sixpence, upon which the plaintiff submitted to a nonsuit and appealed.
The remedy at common law against a sheriff for the escape of a person taken by him under a capias ad satisfaciendum is by an action on the case, in which the jury may give such damages as upon the proofs they may think the plaintiff entitled to. This rule prevails whether the escape be voluntary or negligent; the only difference between the two kinds of escape being, so far as the liability of the sheriff is concerned, that when sued for a negligent escape, he may, if he can, allege and prove a recaption upon fresh pursuit. The statute of 13 Ed. I., ch. 11, which was in substance reenacted by our act of 1777 (ch. 118, secs. 10 and 11, Revised Code of 1820), gives an action of debt against the sheriff who shall take the body of any debtor in execution and shall willfully or negligently suffer such debtor to escape, and the plaintiff in such action shall recover all such sums of money as are mentioned in the execution, and damages for detaining the same. See Rev. Code, ch. 105, sec. 20. It is clearly settled that in the action of debt, thus given, the recovery shall be the same, whether the escape be voluntary or negligent. See Adams v. Turrentine, 30 N.C. 147, where the subject is fully discussed. The action of debt given by the statute does not take away the common-law right of suing in case, but is a cumulative remedy, which, however, from its greater efficiency, has almost, if not entirely superseded the other in practice. Such being the (322)  responsibility of the sheriff, when sued in debt for the escape of a debtor taken in execution, it is contended for the plaintiff in the present case that it ought to be the same when the action is brought upon the bond of the sheriff against him and his sureties, because the bond is given as a security to the public against his official delinquencies, and the remedy on it should be commensurate with the utmost extent of his responsibility. In aid of this argument it insisted that if the action of debt be sued against a sheriff and a recovery had which he fails to pay, a suit may then be brought upon his bond, in which such default of payment may be assigned as a breach, and that his sureties may be thereby made liable for the debt of the escaping debtor; and it is inferred that to avoid such circuity of action a full recovery ought to be allowed *Page 247 
at first in an immediate suit upon the bond. Whether the plaintiff can have full redress upon the sheriff's bond by this circuity of action we shall not at present undertake to decide, but we are precluded by authority from holding him entitled to it by a suit in the first instance upon the bond. In Governor v. Matlock, 8 N.C. 425, it was decided that in a suit upon a sheriff's bond the plaintiff must assign breaches thereof under the statute of 8 and 9 Will. III., ch. 11, sec. 8 (see Rev. Code, ch. 31, sec. 58), and that the jury should "consider the damages really sustained by the escape, and were not bound to give the whole sum due from the original debtor, as in debt upon the statute of West, 2."
The judgment in the court below was in accordance with this decision, and must be
PER CURIAM.                                              Affirmed.
Cited: Tharington v. Tharington, 99 N.C. 125.
(323)